Citation Nr: 0304557	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial disability rating greater than 
30 percent for dysthymic disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from June 1979 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran also perfected an appeal of the RO's August 1994 
denial of service connection for a low back disorder.  
However, the RO resolved that issue in the veteran's favor in 
an April 1998 rating decision.  Therefore, the issue is not 
currently before the Board.  

With his November 1994 substantive appeal, the veteran 
requested a personal hearing at the RO.  He cancelled the 
first scheduled hearing and failed to report for the second 
scheduled hearing.  A report of contact dated in April 1995 
indicated that he had mistaken the date for the second 
hearing.  However, he did not want the hearing rescheduled.  
Therefore, the personal hearing request is considered 
withdrawn.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent medical evidence of record showing 
current hypertension.

3.  There is no competent medical evidence of record showing 
current bilateral hearing loss disability.  

4.  The veteran is currently diagnosed as having tinnitus.

5.  Service records and service medical records generally 
confirm the veteran's exposure to noise in service.  

6.  Prior to April 5, 2001, service-connected dysthymic 
disorder is objectively manifested by depressed mood and 
constricted affect, without other symptoms confirmed on 
examination.  There was no evidence of significant inability 
to form and maintain personal or work relationships or of 
significant inability to work.  

7.  As of April 5, 2001, service-connected dysthymic disorder 
is objectively manifested by significant depressed, angry, 
and hostile mood, with reported occasional panic attacks and 
inappropriate behavior with impaired impulse control 
associated with anger, both at home and at work.  The veteran 
continues to function socially with family members and co-
workers and continuing ability to maintain full-time 
employment.  There is no evidence of suicidal ideation, 
obsessional rituals, illogical or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2002).

3.  Tinnitus was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).

4.  The criteria for an initial disability rating greater 
than 30 percent for dysthymic disorder prior to April 5, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 9433 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996). 

5.  The criteria for a 50 percent disability rating for 
dysthymic disorder as of April 5, 2001 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9433 (2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the August 1994 rating decision, October 
1994 statement of the case, and supplemental statements of 
the case dated through September 2002, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  In addition, in letters dated in 
June 1995, June 1996, and May 1997, the RO further advised 
the veteran of evidence needed for his claim.  Finally, the 
RO's September 2001 letter concerning the service connection 
claim for bilateral hearing loss explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to identify and 
secure evidence.  The Board is therefore satisfied that the 
RO has afforded the veteran all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has secured 
service medical records, VA medical records, several relevant 
medical and psychiatric examinations, and private medical 
records as authorized by the veteran.  The veteran also 
submitted on his own additional private records.  In June 
1995 and June 1996, the RO asked the veteran to complete a 
release for medical records from a private hospital that the 
veteran had previously identified.  There was no substantive 
response to this request.  In addition, the RO attempted to 
secure medical records from the VA medical center in Reno, 
Nevada, but received a negative reply.  The veteran failed to 
report for a VA audiology examination scheduled in October 
2001.  There is no other indication from the veteran or 
review of the claims folder that additional pertinent 
evidence remains outstanding.  Accordingly, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because the 
RO has already provided all notice and assistance required by 
the VCAA, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1112(a)(1), 1133; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, such as cardiovascular-renal disease, 
including hypertension, and other organic diseases of the 
nervous system, such as hearing loss).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).
   


1.  Hypertension

Complete review of the claims folder fails to reveal a 
current diagnosis of hypertension.  Specifically, the report 
of the May 1994 VA examination states that hypertension is 
not found.  In fact, during the examination, the veteran 
denied a history of hypertension.  Service connection 
requires the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent evidence that the veteran currently has 
hypertension, service connection for that disability may not 
be established.  Therefore, the appeal must be denied.  

2.  Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

Review of the veteran's service medical records discloses no 
hearing loss disability within the meaning of VA regulation.  
Moreover, the report of the May 1994 VA audiology examination 
fails to reveal hearing loss disability.  That examination 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
15
LEFT
15
10
15
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  Therefore, the evidence fails to 
demonstrate current hearing loss disability as required by VA 
regulation.  In the absence of a current disability, the 
claim for service connection for bilateral hearing loss is 
denied.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.     

3.  Tinnitus
 
The May 1994 VA audiology examination reflects complaints of 
constant, bilateral tinnitus with a reported history of 
exposure to noise from jets and power carts in service as an 
aircraft munitions loader.  The veteran's service record 
confirms long service as an aircraft armament systems 
specialist.  Service medical records document periodic 
audiometric evaluations as part of the hearing conservation 
program.  The report of the February 1982 reference audiogram 
notes a history of prior in service noise exposure and 
issuance of ear protection.  Given the current diagnosis of 
tinnitus and history of in-service noise exposure, the Board 
resolves doubt in the veteran's favor and finds that the 
evidence supports service connection for tinnitus.  
38 U.S.C.A. § 5107(b).   


Increased Initial Rating for Dysthymic Disorder

Factual Background

Service medical records showed a long history of mental 
health treatment for problems including dysthymia.  In the 
months prior to separation, treatment records noted episodes 
of depression with flat affect but no thought disorder or 
suicidal thoughts.  

The veteran underwent a VA psychiatric examination in May 
1994.  He reported feeling unhappy most of the time, trouble 
falling asleep, low appetite, and occasional feelings of 
hopelessness and helplessness.  He was recently employed 
after being without a job for a year.  He was also recently 
remarried with two prior divorces.  He lived with his mother 
and daughter.  The examiner noted that the veteran was 
oriented, cooperative, and appropriately dressed.  Mental 
status examination revealed sad mood, blunted affect, and 
impaired insight.  Speech was spontaneous and normal in rate, 
volume, and tone.  There was no evidence of psychomotor 
retardation or agitation, loose associations or flight of 
ideas, thought disorder, or impairment in cognition or 
memory.  The veteran denied hallucinations or delusions.  
Judgment was fair.  The diagnosis was primary type chronic 
dysthymia.  The examiner assigned a current Global Assessment 
of Functioning (GAF) score of 65.  

VA medical records dated in November 1994 showed that the 
veteran presented for treatment of worsening depression.  He 
reported having difficulty adjusting after his retirement 
from service.  He was recently divorced and unemployed.  He 
described decreased mood, sociability, motivation, 
concentration, and appetite, as well as insomnia.  
Examination revealed the veteran to be depressed and 
withdrawn but cooperative and articulate.  There was 
decreased mood.  Otherwise, there was no evidence of thought 
disorder or impaired cognition, memory, or concentration.  
Insight and judgment were reasonable.  The diagnosis was 
severe recurrent depression without psychotic symptoms, rule 
out dysthymia.  The veteran was to start individual therapy, 
to include medications.  Subsequent records dated through 
April 1995 reflected treatment for depression with gradual 
improvement.  

In September 1998, the veteran underwent a VA fee-basis 
psychiatric examination.  He described having difficulty with 
authority, irritability, problems with anger, difficulty with 
memory, energy loss throughout the day, and trouble falling 
and staying asleep.  He was depressed more often than not.  
He denied worries, concentration problems, anhedonia, crying 
spells, suicidal ideation, problem with weight, or a history 
of manic or psychotic symptoms.  The veteran had been working 
as a correctional officer for three years.  He lived with his 
fourth wife and his youngest child.  He indicated that he did 
not get along well with people with whom he had daily 
contact.  He was not currently receiving any treatment or 
medication for his depression.  The examiner noted that the 
veteran was alert and oriented, cooperative, and fairly well 
groomed with 2-3/10 eye contact.  Speech was quiet, relevant, 
and coherent without deviations, but decreased in spontaneity 
and underproductive.  Affect was constricted and mood was 
"blah."  There was some impairment of memory and 
concentration.  Judgment and cognition were intact.  There 
was no evidence of psychotic symptoms.  The diagnosis 
included dysthymia and associated insomnia.  The examiner 
assigned as current GAF score of 65.  He noted that although 
the diagnostic criteria for dysthymia were met, the veteran's 
primary problem was a passive-aggressive character pathology, 
which was not service-connected.  He added that the character 
disorder contributed to the perpetuation of the dysthymia, 
but that there were no significant impairments resulting from 
the depression and insomnia.  Neither disorder precluded the 
veteran from maintaining full-time employment.  

Medical records from P. Flynn, M.D., showed that the veteran 
was taking Imipramine at least as of June 1999.  

The veteran was afforded another VA psychiatric examination 
in April 2001.  The examiner reviewed the claims folder for 
the examination.  The report discussed relevant findings from 
previous records, including service medical records, and VA 
examination reports.  The veteran was in his third year of 
marriage to his current wife.  He continued to work as a 
corrections officer.  He complained of intermittent short 
temper and irritability, decreased sleep if he did not take 
Imipramine, and some decrease in motivation, energy level, 
and socialization.  He denied crying spells and weight loss 
or gain.  Symptom severity seemed mostly dependent on whether 
he took his medication.  The veteran estimated that he lost 
eight days from work in the past year for psychiatric 
reasons.  

The examiner commented that the veteran was alert, oriented, 
and cooperative but somewhat suspicious during the interview.  
He was unshaven and had a depressed and angry expression.  He 
played computer games for fun.  The veteran was clearly 
depressed to a significant degree.  Anger was his main 
emotion.  He had rare panic attacks.  Speech was goal 
directed but not spontaneous, underproductive, and monotone.  
There was no evidence of thought disorder or psychotic 
process.  Sensorium, mental grasp, memory, and capacity were 
fairly intact.  There was no suicidal or homicidal ideation.  
The veteran was able to maintain personal hygiene and 
activities of daily living.  He described inappropriate 
behavior and impaired impulse control, both at home and at 
work, associated with episodes of anger.  The diagnosis was 
recurrent major depressive disorder, chronic in nature of a 
moderate degree.  The examiner assigned a GAF score of 55 to 
60 with moderate symptomatology, noting flattened, 
constricted, and depressive affect of an angry and hostile 
nature with occasional panic attacks, a few friends, and 
conflicts with his peers and coworkers.  He commented that 
the depressive disorder reduced the veteran's reliability and 
productivity somewhat, but not to the degree that he could 
not work.  There were not deficiencies in most evaluative 
areas.  The examiner added that the veteran had worked as a 
corrections officer for six years.       

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's dysthymic disorder is evaluated as 30 percent 
disabling from the date of his March 1994 claim.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The Board notes that, in its February 2000 supplemental 
statement of the case, the RO applied the amended versions of 
the regulations in determining that no increase was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. 
App. at 392-94.    

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  See VAOPGCPREC 9-93 ("definite" should be 
construed to mean distinct, unambiguous, and moderately large 
in degree, more than moderate but less than rather large).  A 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is in order when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code (Code) 
9405 (1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9433 (2002).

Upon review of the evidence of record, with respect to this 
issue, the Board denies the appeal in part and grants the 
appeal in part.  The evidence shows that, prior to the April 
2001 VA psychiatric examination, the veteran's service-
connected dysthymic disorder is objectively manifested almost 
solely by depressed mood and constricted affect.  Numerous 
subjective complaints, including decreased memory and 
concentration, are not confirmed on examination, nor is there 
evidence of panic attacks, speech abnormalities, memory loss, 
or impaired judgment or cognition.  The veteran was working, 
although apparently with some period of unemployment between 
1994 and 1998.  There was no evidence of significant 
inability to form and maintain personal or work 
relationships.  Examiners from both the May 1994 and 
September 1998 VA examinations assign a GAF score of 65, 
essentially reflecting mild symptoms.  Therefore, the Board 
cannot conclude that the overall disability picture for this 
time period more closely approximates the criteria for a 50 
percent rating under either version of the rating criteria.  
38 C.F.R. § 4.7.  

However, as of the date of the April 2001 VA psychiatric 
examination, the veteran objectively demonstrates depressed 
and angry mood to a significant degree.  He describes 
occasional panic attacks and inappropriate behavior with 
impaired impulse control associated with anger, both at home 
and at work.  Resolving doubt in the veteran's favor, the 
Board finds that this evidence is sufficient to warrant a 50 
percent rating as of the date of the examination.  38 C.F.R. 
§ 4.3.  No higher evaluation is warranted, as the evidence 
shows continuing ability to function socially with family 
members and co-workers and continuing ability to maintain 
full-time employment without significant time lost due to the 
service-connected dysthymic disorder.  In addition, although 
the veteran demonstrates impaired impulse control, there is 
no evidence of suicidal ideation, obsessional rituals, 
illogical or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  That is, the 
overall disability picture as of April 5, 2001 does not more 
nearly approximate either version of the rating criteria for 
a 70 percent evaluation.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Again, the veteran has maintained full-time 
employment for several years, such that the Board cannot 
conclude that the service-connected dysthymic disorder 
markedly interferes with employment.  There is no evidence of 
any post-service psychiatric hospitalization.   
  

ORDER

Service connection for hypertension is denied.  

Service connection for bilateral hearing loss is denied.   

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for tinnitus is 
granted.   

An initial disability rating greater than 30 percent for 
dysthymic disorder prior to April 5, 2001 is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 50 percent disability rating for 
dysthymic disorder as of April 5, 2001 is granted.     



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

